PER CURIAM.
Justice EDMUNDS did not participate in the consideration or decision of this case. The remaining members of this Court were equally divided, with three members voting to affirm the decision of the Court of Appeals and three members voting to reverse. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See Williamson v. Bullington, 353 N.C. 363, 544 S.E.2d 221 (2001); Reese v. Barbee, 350 N.C. 60, 510 S.E.2d 374 (1999).
AFFIRMED.